UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4124


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

              v.

MYLEICK SHAWN PATTERSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00373-RJC-DCK-1)


Submitted: August 9, 2021                                         Decided: August 19, 2021


Before KEENAN, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Megan C. Hoffman, Federal Public Defenders, OFFICE OF THE
FEDERAL PUBLIC DEFENDER FOR THE WESTERN DISTRICT OF NORTH
CAROLINA, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Myleick Shawn Patterson entered a conditional guilty plea to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). He appeals the district court’s

order denying his motion to suppress a firearm recovered following a traffic stop.

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but questioning whether the district

court erred in denying the suppression motion. Patterson has filed a supplemental pro se

brief raising additional arguments relating to the motion to suppress. We affirm.

       In reviewing a district court’s denial of a defendant’s motion to suppress, we review

the district court’s legal conclusions de novo and its factual findings for clear error,

construing the evidence presented in the light most favorable to the Government.

United States v. Cloud, 994 F.3d 233, 242 (4th Cir. 2021); United States v. Clarke, 842

F.3d 288, 293 (4th Cir. 2016). Our review of the record reveals no error. First, Patterson

conceded at the suppression hearing that he was not challenging the validity of the initial

traffic stop and has accordingly waived this argument on appeal. See Hicks v. Ferreyra,

965 F.3d 302, 310 (4th Cir. 2020) (noting well-settled rule “that this [c]ourt do[es] not

consider issues raised for the first time on appeal” “[a]bsent exceptional circumstances”

(internal quotation marks omitted)). Second, police officers may, as a matter of course,

order that a passenger of a lawfully stopped car exit the vehicle pending the completion of

the stop. Maryland v. Wilson, 519 U.S. 408, 410, 414-15 (1997); United States v. Rumley,

588 F.3d 202, 206 (4th Cir. 2009) (determining that officer acted lawfully in ordering

passenger to exit car absent suspicion that passenger had acted wrongfully). Neither

                                             2
reasonable suspicion nor probable cause is required. United States v. Hampton, 628 F.3d

654, 658 (4th Cir. 2010). Accordingly, the district court properly concluded that the

officers acted lawfully in removing Patterson from the vehicle. Third, “[a] passenger in a

car normally has no legitimate expectation of privacy in an automobile in which he asserts

neither a property interest nor a possessory interest . . . .” United States v. Carter, 300 F.3d

415, 421 (4th Cir. 2002).      The person challenging the search bears the burden of

establishing a reasonable expectation of privacy in the searched area. United States v.

Palmer, 820 F.3d 640, 653 (4th Cir. 2019). Because Patterson had neither an ownership

nor a possessory interest in the vehicle, the district court properly determined that he lacked

standing to challenge the search of the vehicle. Finally, our review of the record confirms

that law enforcement did not unlawfully prolong the traffic stop. We therefore conclude

that the district court properly denied Patterson’s suppression motion.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore deny Patterson’s motion to appoint

new counsel and affirm the district court’s judgment. This court requires that counsel

inform Patterson, in writing, of the right to petition the Supreme Court of the United States

for further review. If Patterson requests that counsel file such a petition, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that counsel served a

copy thereof on Patterson.




                                               3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4